PER CURIAM.
Tina M. O’Connor appeals the denial of her claim for unemployment benefits. The appeals referee found that Ms. O’Connor is not entitled to benefits because she voluntarily left her employment without good cause attributable to her employer. See § 443.101, Fla. Stat. (1997). The Unemployment Appeals Commission affirmed the appeals referee’s decision. On appeal to this court, the commission’s order is entitled to a presumption of correctness. See Kelle v. D.H. Holmes Co., Ltd., 658 So.2d 1161 (Fla. 2d DCA 1995). We find no legal error. Ms. O’Connor failed to provide a transcript of the hearing; and competent, substantial evidence in the record supports the finding of disqualification for unemployment compensation benefits. Therefore, we affirm the determination that Ms. O’Connor is not eligible for unemployment benefits. See Smalls v. State, Unemployment Appeals Comm’n, 485 So.2d 1 (Fla. 2d DCA 1985).
THREADGILL, A.C.J., and BLUE and CASANUEVA, JJ., Concur.